Bronson, J.
(dissenting). The majority opinion sets forth the facts of this case. I dissent from the holding that plaintiff waived his right to counsel at the parole revocation hearing and voluntarily elected instead to represent himself.
Several underlying points of law are clear. Plaintiff had a right to be represented by counsel at the final parole revocation hearing. This right is guaranteed by statute, MCLA 791.240a; MSA 28.2310(1), by Michigan appellate decisions, Hawkins v Michigan Parole Board, 45 Mich App 529; 206 NW2d 764 (1973), aff'd and opinion adopted, 390 Mich 569; 213 NW2d 193 (1973), by rules adopted by the Director of the Department of *761Corrections pursuant to statutory authority, Michigan Administrative Code, 1970-1971 AACS, R 791.333, and by a policy directive of the director dated July 3, 1974, No. PD-DWA-76.01. Moreover, given the circumstances of the alleged violations and plaintiffs timely and colorable claim that he did not violate the conditions of his parole agreement, his right to counsel at the hearing was undoubtedly guaranteed by constitutional guarantees of due process. Gagnon v Scarpelli, 411 US 778, 790; 93 S Ct 1756; 36 L Ed 2d 656 (1973).
Plaintiff had a due process right to present witnesses and evidence in his behalf at the hearing. Morrissey v Brewer, 408 US 471, 489; 92 S Ct 2593; 33 L Ed 2d 484 (1972), Hawkins, supra, at 532. Again, this right has been implemented by administrative rules1 and by the policy directive previously cited.
Finally, plaintiff was entitled to written notice of the claimed violations of parole. Morrissey v Brewer, supra. By administrative rule of the Department of Corrections, the notice was required to be timely.2 Indeed, the due process right to notice would be meaningless unless given sufficiently in advance of the hearing to afford a reasonable opportunity to prepare. In re Gault, 387 US 1, 33; 87 S Ct 1428; 18 L Ed 2d 527 (1967), People v Gulley, 66 Mich App 112; 238 NW2d 421 (1975), People v Bell, 67 Mich App 351; 241 NW2d 203 (1976).
The foregoing legal discussion is not really in dispute. The underpinnings of the rights involved *762have been presented as a partial explanation of the rule which I would adopt to resolve this case, which is that a waiver by an alleged parole violator of his right to counsel or to present witnesses in his behalf at his parole revocation hearing should not be presumed from a silent record.
This is not an unfamiliar principle of appellate review in other contexts and I surmise that the only reason I find no Michigan appellate opinion so holding is that the issue has not previously arisen in the relatively few cases reviewing revocation of parole. The rule has been followed by Michigan courts in all analogous situations. Thus, it has been held that this Court will "indulge every reasonable, presumption against waiver” of right to counsel at probation revocation hearings. People v Kitley, 59 Mich App 71, 75; 228 NW2d 834 (1975). Express waiver on the record of a probationer’s right to confront and cross-examine adverse witnesses, a right guaranteed by Gagnon v Scarpelli, supra, was required by this Court in People v Smith, 66 Mich App 639; 239 NW2d 431 (1976). A knowing and intelligent waiver by a probationer of his right to contest charges of probation violation at a hearing will not be presumed from a silent record. People v Michael Brown, 72 Mich App 7; 248 NW2d 695 (1976), People v Hardin, 70 Mich App 204; 245 NW2d 566 (1976), compare People v Rial, 399 Mich 431; 249 NW2d 114 (1976).
In the Federal system, it has been expressly held that waiver of due process rights guaranteed to alleged parole violators by Gagnon v Scarpelli will not be presumed from a silent record. Preston v Piggman, 496 F2d 270, 274 (CA 6, 1974).
I confess that I am somewhat puzzled by defendant’s inability to show us an express record waiver *763by plaintiff of these rights, if in fact waiver there was.3 I note that the rules adopted by the Department of Corrections to govern parole violation hearings require recording of contested hearings.4 Though transcription is required only upon request of a party, defendant, upon being ordered by this Court to show cause why the relief requested in plaintiff’s complaint should not be granted, should have been able to order transcription of the portions of the hearing where plaintiff allegedly waived his right to counsel and to present witnesses. Alternatively, it would not seem too onerous a burden upon defendant to require that a signed waiver form be obtained from an alleged parole violator proceeding without counsel at his hearing. I would not write procedural rules for the parole board, but would require express record waiver of rights of the magnitude of the ones allegedly denied in the instant case. Since I can find no such waiver on this record, I would reverse the order revoking plaintiff’s parole.

 Rule 32(4) of the department, 1970-1971 AACS, R 791.332(4), adopts the provisions governing contested hearings in the Administrative Procedures Act of 1969, MCLA 24.201 et seq.; MSA 3.560(101) et seq. Section 72 of that act, MCLA 24.272; MSA 3.560(172), guarantees a party the right to present evidence.


 1970-1971 AACS, R 791.332(1).


 The majority infers waiver by plaintiff from an affidavit of a parole agent who was employed at the State Prison of Southern Michigan at Jackson in May, 1975. The affidavit was prepared on January 14, 1976, eight months after the fact, and asserts that the affiant orally informed plaintiff of the scheduled hearing "on or about May 16, 1975” and was informed by plaintiff that in the event he did not obtain counsel for the hearing, he would prefer to act on his own behalf at the hearing.
One need not cast aspersions on the credibility of the affidavit, given the time it was prepared, nor quibble over how close to the May 20, 1975, hearing "on or about May 16” may have been, to find this affidavit insufficient. At best it provides evidence of plaintiff’s intention several days before the hearing. It provides no evidence on whether he acted in accordance with these expressed intentions and actually decided to waive counsel at the hearing.


 MCLA 24.286(2); MSA 3.560(186)(2), as adopted by the Department of Corrections in 1970-1971 AACS, R 791.332(4).